DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    CORINA CASTILLO MARQUEZ,
                            Appellant,

                                    v.

                              FREDY LOPEZ,
                                Appellee.

                              No. 4D17-2775

                          [November 8, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No. 50-2010-DR-
009839-XXXX-SB(FY).

   Troy William Klein, West Palm Beach, for appellant.

  Tyler W. Harding of Law Offices of Hoffman & Harding, Boca Raton, for
appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN, JJ., and KANNER, DANIEL J., Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.